EXHIBIT 10.20

Lender’s Loan No. 10061253

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is made effective as of June 13, 2012,
by TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation, whose address is
1900 Main Street, Suite 700, Irvine, California 92614 (“Guarantor”) in favor of
KEYBANK NATIONAL ASSOCIATION, a national banking association, having a place of
business at 11501 Outlook, Suite 300, Overland Park, Kansas 66211, its
successors and assigns (“Lender”).

Recitals

The following recitals are a material part of this instrument:

A. Lender is making a loan in the principal sum of $2,000,000.00 (the “Loan”) to
TNP SRT PORTFOLIO II HOLDINGS, LLC, a Delaware limited liability company
(“Borrower”), on or about the date of this Guaranty. Guarantor has a significant
financial interest in Lender’s making of the Loan to Borrower, and will realize
significant financial benefit from the Loan. The Loan is evidenced by a
Mezzanine Loan Agreement of even date herewith between Borrower and Lender (the
“Loan Agreement”) and a Promissory Note (the “Note”) of even date herewith in
the principal amount of the Loan from Borrower to Lender and is secured in part
by a Pledge and Security Agreement from Borrower for the benefit of Lender (the
“Pledge Agreement”), which grants to Lender, among other things, a first
priority security interest in the Collateral (as defined in the Pledge
Agreement). The Loan Agreement, Note, Pledge Agreement and all other documents
and instruments existing now or after the date hereof that evidence, secure or
otherwise relate to the Loan, including this Guaranty, any security agreements,
financing statements, other guaranties, indemnity agreements (including
environmental indemnity agreements), letters of credit, or escrow/holdback or
similar agreements or arrangements, together with all amendments, modifications,
substitutions or replacements thereof, are sometimes herein collectively
referred to as the “Loan Documents” or individually as a “Loan Document.” The
Loan Documents are hereby incorporated by this reference as if fully set forth
in this Guaranty. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement.

B. Lender has required that Guarantor guaranty to Lender the payment of the
Liabilities (as such term is defined in Section 2.1 hereof).

C. Lender is unwilling to make the Loan to Borrower absent this Guaranty.



--------------------------------------------------------------------------------

Agreement

In consideration of Lender’s agreement to make the Loan to Borrower and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, Guarantor hereby states and agrees as follows:

1. Request to Make Loan. Guarantor hereby requests that Lender make the Loan to
Borrower and that Lender extend credit and give financial accommodations to
Borrower, as Borrower may desire and as Lender may grant, from time to time,
whether to the Borrower alone or to the Borrower and others, and specifically to
make the Loan described in the Loan Documents.

2. Guaranty of Liabilities.

2.1 Guarantor hereby absolutely and unconditionally guarantees full and punctual
payment and performance when due of the following (collectively, the
“Liabilities”): (a) all payments due under the Note, including the repayment of
all additional advances of any kind that may be made by Lender to Borrower,
whether at stated maturity, by acceleration or otherwise, (b) any and all
renewals or extensions of any such item of indebtedness or obligation or any
part thereof, (c) all obligations and indebtedness of any kind or nature arising
under any of the Loan Documents; (d) any future advances that may be made by
Lender related to the Loan or the Collateral, whether made to protect the
security or otherwise, and whether or not evidenced by additional promissory
notes or other evidences of indebtedness; (e) all interest due on all of the
same; (f) all expenses, including attorney’s fees, incurred by Lender in
connection with the enforcement of Lender’s rights under this Guaranty and all
Administration and Enforcement Expenses.

2.2 Upon the request of Lender, Guarantor shall immediately pay or perform the
Liabilities when they or any of them become due or are to be paid or performed
under the term of any of the Loan Documents. Any amounts received by Lender from
any sources and applied by Lender towards the payment of the Liabilities shall
be applied in such order of application as Lender may from time to time elect.
All Liabilities shall conclusively be presumed to have been created, extended,
contracted, or incurred by Lender in reliance upon this Guaranty and all
dealings between Borrower and Lender shall likewise be presumed to be in
reliance upon this Guaranty.

2.3 For the purpose of this Guaranty, “Administration and Enforcement Expenses”
shall mean all fees and expenses incurred at any time or from time to time by
Lender, including legal (whether for the purpose of advice, negotiation,
documentation, defense, enforcement or otherwise), accounting, financial
advisory, auditing, rating agency, appraisal, valuation, title or title
insurance, UCC insurance, engineering, environmental, collection agency, or
other expert or consulting or similar services, in connection with: (a) the
origination of the Loan, including the negotiation and preparation of the Loan
Documents and any amendments or modifications of the Loan or the Loan Documents,
whether or not consummated; (b) the administration, servicing or enforcement of
the Loan or the Loan Documents, including any request for interpretation or
modification of the Loan Documents or any matter related to the Loan or the
servicing thereof (which shall include the consideration of any requests for
consents, waivers, modifications, approvals, lease reviews or similar matters
and any proposed transfer of the Collateral or any interest therein), (c) any
litigation, contest, dispute, suit, arbitration, mediation, proceeding or action
(whether instituted by or against Lender, including actions brought by or on
behalf of Borrower or Borrower’s bankruptcy estate or any indemnitor or
guarantor of the Loan or any other person) in any way relating to the Loan or
the Loan Documents including in connection with any bankruptcy, reorganization,
insolvency, or

 

2



--------------------------------------------------------------------------------

receivership proceeding; (d) any attempt to enforce any rights of Lender against
Borrower or any other person that may be obligated to Lender by virtue of any
Loan Document or otherwise whether or not litigation is commenced in pursuance
of such rights; and (e) protection, enforcement against, or liquidation of the
Collateral or any other collateral for the Loan, including any attempt to
inspect, verify, preserve, restore, collect, sell, liquidate or otherwise
dispose of or realize upon the Loan, the Collateral or any other collateral for
the Loan. Provided no Event of Default has occurred, fees and expenses related
solely to origination and administration of the Loan shall be limited to
reasonable fees and expenses, but charges of rating agencies, governmental
entities or other third parties that are outside of the control of Lender shall
not be subject to the reasonableness standard.

3. Additional Advances, Renewals, Extensions and Releases. Guarantor hereby
agrees and consents that, without notice to or further consent by Guarantor,
Lender may make additional advances with respect to the Loan, and the
obligations of Borrower or any other party in connection with the Loan may be
renewed, extended, modified, accelerated or released by Lender as Lender may
deem advisable, and any collateral the Lender may hold or in which the Lender
may have an interest may be exchanged, sold, released or surrendered by it, as
it may deem advisable, without impairing or affecting the obligations of
Guarantor hereunder in any way whatsoever.

4. Waivers.

4.1 Guarantor hereby waives each of the following: (a) any and all notice of the
acceptance of this Guaranty or of the creation, renewal or accrual of any
Liabilities, present or future (including any additional advances made by Lender
under the Loan Documents); (b) the reliance of Lender upon this Guaranty;
(c) notice of the existence or creation of any Loan Document or of any of the
Liabilities; (d) protest, presentment, demand for payment, notice of default or
nonpayment, notice of dishonor to or upon Guarantor, Borrower or any other party
liable for any of the Liabilities; (e) any and all other notices or formalities
to which Guarantor may otherwise be entitled, including notice of Lender’s
granting the Borrower any indulgences or extensions of time on the payment of
any Liabilities; and (f) promptness in making any claim or demand hereunder.

4.2 No delay or failure on the part of Lender in the exercise of any right or
remedy against either Borrower or Guarantor shall operate as a waiver thereof,
and no single or partial exercise by Lender of any right or remedy herein shall
preclude other or further exercise thereof or of any other right or remedy
whether contained herein or in the Note or any of the other Loan Documents. No
action of Lender permitted hereunder shall in any way impair or affect this
Guaranty.

4.3 Guarantor acknowledges and agrees that Guarantor shall be and remain
absolutely and unconditionally liable for the full amount of all Liabilities
notwithstanding any of the following, and Guarantor waives any defense or
counterclaims to which Guarantor may be entitled, based upon any of the
following, in any proceeding (without prejudice to assert the same in a separate
cause of action at a later time):

(a) Any or all of the Liabilities being or hereafter becoming invalid or
otherwise unenforceable for any reason whatsoever or being or hereafter becoming
released or discharged, in whole or in part, whether pursuant to a proceeding
under any bankruptcy or insolvency laws or otherwise; or

 

3



--------------------------------------------------------------------------------

(b) Lender failing or delaying to properly perfect or continue the perfection of
any security interest or lien on any property which secures any of the Debt, or
to protect the property covered by such security interest or enforce its rights
respecting such property or security interest; or

(c) Lender failing to give notice of any disposition of any property serving as
collateral for any Debt or failing to dispose of such collateral in a
commercially reasonable manner; or

(d) Any other circumstance that might otherwise constitute a defense other than
payment in full of the Liabilities.

5. Guaranty of Payment. Guarantor agrees that Guarantor’s liability hereunder is
primary, absolute and unconditional without regard to the liability of any other
party. This Guaranty shall be construed as an absolute, irrevocable and
unconditional guaranty of payment and performance (and not a guaranty of
collection), without regard to the validity, regularity or enforceability of any
of the Liabilities.

6. Guaranty Effective Regardless of Collateral. This Guaranty is made and shall
continue as to any and all Liabilities without regard to any liens or security
interests in any collateral, the validity, effectiveness or enforceability of
such liens or security interests, or the existence or validity of any other
guaranties or rights of Lender against any other obligors. Any and all such
collateral, security, guaranties and rights against other obligors, if any, may
from time to time without notice to or consent of Guarantor, be granted, sold,
released, surrendered, exchanged, settled, compromised, waived, subordinated or
modified, with or without consideration, on such terms or conditions as may be
acceptable to Lender, without in any manner affecting or impairing the
liabilities of Guarantor. Without limiting the generality of the foregoing, it
is acknowledged that Guarantor’s liability hereunder shall survive any
foreclosure proceeding, any foreclosure sale, any strict foreclosure, and any
release of the Collateral.

7. Additional Credit. Credit or financial accommodation may be granted or
continued from time to time by Lender to Borrower regardless of Borrower’s
financial or other condition at the time of any such grant or continuation,
without notice to or the consent of Guarantor and without affecting Guarantor’s
obligations hereunder. Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower.

8. Rescission of Payments. If at any time payment of any of the Liabilities or
any part thereof is rescinded or must otherwise be restored or returned by
Lender upon the insolvency, bankruptcy or reorganization of Borrower or under
any other circumstances whatsoever, this Guaranty shall, upon such rescission,
restoration or return, continue to be effective or shall (if previously
terminated) be reinstated, as the case may be, as if such payment had not been
made.

 

4



--------------------------------------------------------------------------------

9. Additional Waivers. So long as any portion of the Liabilities remains unpaid
or any portion of the Liabilities (or any security therefor) that has been paid
to Lender remains subject to invalidation, reversal or avoidance as a
preference, fraudulent transfer or for any other reason whatsoever (whether
under bankruptcy or non-bankruptcy law) to being set aside or required to be
repaid to Borrower as a debtor in possession or to any trustee in bankruptcy,
Guarantor irrevocably waives (a) any rights which it may acquire against
Borrower by way of subrogation under this Guaranty or by virtue of any payment
made hereunder (whether contractual, under the Bankruptcy Code or similar state
or federal statute, under common law, or otherwise), (b) all contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against Borrower that may have arisen
in connection with this Guaranty, (c) any right to participate in any way in the
Loan Documents or in the right, title and interest in any collateral securing
the payment of Borrower’s obligations to Lender, and (d) all rights, remedies
and claims relating to any of the foregoing. If any amount is paid to Guarantor
on account of subrogation rights or otherwise, such amount shall be held in
trust for its benefit and shall forthwith be paid to Lender to be applied to
Borrower’s obligations secured by the Pledge Agreement, whether matured or
unmatured, in such order as Lender shall determine.

10. Independent Obligations. The obligations of Guarantor are independent of the
obligations of Borrower, and a separate action or actions for payment, damages
or performance may be brought and prosecuted against Guarantor, whether or not
an action is brought against Borrower or the security for Borrower’s
obligations, and whether or not Borrower is joined in any such action or
actions. Guarantor expressly waives any requirement that Lender institute suit
against Borrower or any other persons, or exercise or exhaust its remedies or
rights against Borrower or against any other person, other guarantor, or other
collateral securing all or any part of the Liabilities, prior to enforcing any
rights Lender has under this Guaranty or otherwise. Lender may pursue all or any
such remedies at one or more different times without in any way impairing its
rights or remedies hereunder. Guarantor hereby further waives the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof. If there shall be more than one guarantor with respect to any of the
Liabilities, then the obligations of each such guarantor shall be joint and
several.

11. Subordination of Indebtedness of Borrower to Guarantor. Any indebtedness of
Borrower to Guarantor now or hereafter existing is hereby subordinated to the
prior payment in full of the Liabilities. Guarantor agrees that following the
occurrence and during the continuance of an Event of Default, until the
Liabilities have been paid in full, Guarantor will not seek, accept or retain
for Guarantor’s own account, any payment (whether for principal, interest, or
otherwise) from Borrower for or on account of such subordinated debt. Following
the occurrence and during the continuance of an Event of Default, any payments
to Guarantor on account of such subordinated debt shall be collected and
received by Guarantor in trust for Lender and shall be paid over to Lender on
account of the Liabilities without impairing or releasing the obligations of
Guarantor hereunder. Guarantor hereby unconditionally and irrevocably agrees
that (a) Guarantor will not at any time while the Liabilities remain unpaid,
assert against Borrower (or Borrower’s estate in the event that Borrower becomes
the subject of

 

5



--------------------------------------------------------------------------------

any case or proceeding under any federal or state bankruptcy or insolvency laws)
any right or claim to indemnification, reimbursement contribution or payment for
or with respect to any and all amounts Guarantor may pay or be obligated to pay
Lender, including the Liabilities, and any and all obligations which Guarantor
may perform, satisfy or discharge, under or with respect to the Guaranty, and
(b) Guarantor subordinates to the debt now owed by Borrower to Lender all such
rights and claims to indemnification, reimbursement contribution or payment that
Guarantor may have now or at any time against Borrower (or Borrower’s estate in
the event that Borrower becomes the subject of any case or proceeding under any
federal or state bankruptcy or insolvency laws).

12. Claims in Bankruptcy. Guarantor shall file all claims against Borrower in
any bankruptcy or other proceeding in which the filing of claims is required by
law upon any indebtedness of Borrower to Guarantor and will assign to Lender all
right of Guarantor thereunder. Guarantor hereby irrevocably appoints Lender its
attorney-in-fact, which appointment is coupled with an interest, to file any
such claim that Guarantor may fail to file, in the name of Guarantor or, in
Lender’s discretion, to assign the claim and to cause proof of claim to be filed
in the name of Lender’s nominee. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the full amount thereof and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Lender all of Guarantor’s rights
to any such payments or distributions to which Guarantor would otherwise be
entitled.

13. Guarantor’s Representations and Warranties. Guarantor represents, warrants
and covenants to and with Lender that:

13.1 There is no action or proceeding pending or to the knowledge of Guarantor,
threatened against Guarantor before any court or administrative agency which
might result in any material adverse change in the business or financial
condition of Guarantor or in the property of Guarantor;

13.2 Guarantor has filed all Federal and State income tax returns which
Guarantor has been required to file, and has paid all taxes as shown on said
returns and on all assessments received by Guarantor to the extent that such
taxes have become due;

13.3 Neither the execution nor delivery of this Guaranty nor fulfillment of nor
compliance with the terms and provisions hereof will conflict with, or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of Guarantor under any agreement or instrument to which
Guarantor is now a party or by which Guarantor may be bound;

13.4 This Guaranty is a valid and legally binding agreement of Guarantor and is
enforceable against Guarantor in accordance with its terms;

13.5 Guarantor has either (i) examined the Loan Documents or (ii) has had an
opportunity to examine the Loan Documents and has waived the right to examine
them; and

13.6 Guarantor has the full power, authority, and legal right to execute and
deliver this Guaranty. If Guarantor is not an individual, (i) Guarantor is duly
organized, validly

 

6



--------------------------------------------------------------------------------

existing and in good standing under the laws of the state of its formation, and
(ii) the execution, delivery and performance of this Guaranty by Guarantor has
been duly and validly authorized and the person(s) signing this Guaranty on
Guarantor’s behalf has been validly authorized and directed to sign this
Guaranty.

14. Notice of Litigation. Guarantor shall promptly give Lender notice of all
litigation or proceedings before any court or Governmental Authority affecting
Guarantor or its property, except litigation or proceedings which, if adversely
determined, would not have a material adverse effect on the financial condition
or operations of Guarantor or its ability to perform any of its obligations
hereunder.

15. Access to Records. Guarantor shall give Lender and its representatives
access to, and permit Lender and such representatives to examine, copy or make
extracts from, any and all books, records and documents in the possession of
Guarantor relating to the performance of Guarantor’s obligations hereunder and
under any of the Loan Documents, all at such times and as often as Lender may
reasonably request. If Guarantor is not an individual, Guarantor shall
continuously maintain its existence and shall not dissolve or permit its
dissolution.

16. Assignment by Lender. In connection with any sale, assignment or transfer of
the Loan, Lender may sell, assign or transfer this Guaranty and all or any of
its rights, privileges, interests and remedies hereunder to any other person or
entity whatsoever without notice to or consent by Guarantor, and in such event
the assignee shall be entitled to the benefits of this Guaranty and to exercise
all rights, interests and remedies as fully as Lender.

17. Termination. This Guaranty shall terminate only when all of the Liabilities
have been paid in full, including all interest thereon, late charges and other
charges and fees included within the Liabilities. When the conditions described
above have been fully met, Lender will, upon request, furnish to Guarantor a
written cancellation of this Guaranty.

18. Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: 877-379-1625    Attention: Loan
Servicing with a copy to:    Daniel Flanigan, Esq.    Polsinelli Shughart PC   
700 W. 47th Street, Suite 1000    Kansas City, Missouri 64112    Facsimile No.:
(816) 753-1536

 

7



--------------------------------------------------------------------------------

If to Guarantor:    TNP STRATEGIC RETAIL TRUST, INC.    c/o Thompson National
Properties, LLC    1900 Main Street, Suite 700    Irvine, California 92614   
Attention: Ido Dotan    Facsimile No.: (949) 271-4915 With a copy to:    Kaplan
Voekler Cunningham & Frank PLC    7 East 2nd Street    Richmond, Virginia
23218-2470    Attention: Thomas Voekler    Facsimile No.: (804) 525-1794

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day (as defined in the
Loan Agreement); or in the case of expedited prepaid delivery, upon the first
attempted delivery on a Business Day; or in the case of telecopy, upon sender’s
receipt of a machine-generated confirmation of successful transmission after
advice by telephone to recipient that a telecopy notice is forthcoming.

19. Waiver of Jury Trial. TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE
LAW, GUARANTOR AND LENDER EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND LENDER
EACH ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH OTHER.

20. Miscellaneous. This Guaranty shall be a continuing guaranty. This Guaranty
shall bind the heirs, successors and assigns of Guarantor (except that Guarantor
may not assign his, her, or its liabilities under this Guaranty without the
prior written consent of Lender, which consent Lender may in its discretion
withhold), and shall inure to the benefit of Lender, its successors, transferees
and assigns. Each provision of this Guaranty shall be interpreted in such manner
as to be effective and valid under applicable law. Neither this Guaranty nor any
of the terms hereof, including the provisions of this Section, may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or

 

8



--------------------------------------------------------------------------------

modification is sought, and the parties hereby: (a) expressly agree that it
shall not be reasonable for any of them to rely on any alleged, non-written
amendment to this Guaranty; (b) irrevocably waive any and all right to enforce
any alleged, non-written amendment to this Guaranty; and (c) expressly agree
that it shall be beyond the scope of authority (apparent or otherwise) for any
of their respective agents to agree to any non-written modification of this
Guaranty. This Guaranty may be executed in several counterparts, each of which
counterpart shall be deemed an original instrument and all of which together
shall constitute a single Guaranty. The failure of any party hereto to execute
this Guaranty, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. As used in this Guaranty, (i) the
terms “include,” “including” and similar terms shall be construed as if followed
by the phrase “without being limited to,” (ii) any pronoun used herein shall be
deemed to cover all genders, and words importing the singular number shall mean
and include the plural number, and vice versa, (iii) all captions to the
Sections hereof are used for convenience and reference only and in no way
define, limit or describe the scope or intent of, or in any way affect, this
Guaranty, (iv) no inference in favor of, or against, Lender or Guarantor shall
be drawn from the fact that such party has drafted any portion hereof or any
other Loan Document, (v) the term “Borrower” shall mean individually and
collectively, jointly and severally, each Borrower (if more than one) and shall
include the successors (including any subsequent owner or owners of the Property
or any part thereof or any interest therein and Borrower in its capacity as
debtor-in-possession after the commencement of any bankruptcy proceeding),
assigns, heirs, personal representatives, executors and administrators of
Borrower, (vi) the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or,” (vii) the words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Guaranty refer to
this Guaranty as a whole and not to any particular provision or section of this
Guaranty, and (viii) an Event of Default shall “continue” or be “continuing”
until such Event of Default has been waived in writing by Lender. Any
capitalized term used herein that is defined in any other Loan Document and not
otherwise defined herein shall have the same meaning when used in this Guaranty.
Wherever Lender’s judgment, consent, approval or discretion is required under
this Guaranty or Lender shall have an option, election, or right of
determination or any other power to decide any matter relating to the terms of
this Guaranty, including any right to determine that something is satisfactory
or not (“Decision Power”), such Decision Power shall be exercised in the sole
and absolute discretion of Lender except as may be otherwise expressly and
specifically provided herein. Such Decision Power and each other power granted
to Lender upon this Guaranty or any other Loan Document may be exercised by
Lender or by any authorized agent of Lender (including any servicer and/or
attorney-in-fact), and Guarantor hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent. If any provision of
this Guaranty is held invalid or unenforceable by final and unappealable
judgment of the court having jurisdiction over the matter and persons, such
provisions shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision, its
application in other circumstances, or the remaining provisions of this
Guaranty.

21. Applicable Law; Jurisdiction and Venue. This Guaranty shall be governed by
and construed in accordance with the laws of New York without regard to the
conflicts of law provisions thereof (“Governing State”). Guarantor hereby
consents to personal jurisdiction in the Governing State. Venue of any action
brought to enforce this Guaranty or any other Loan Document or any action
relating to the Loan or the relationships created by or under the Loan Documents
(“Action”) shall, at the election of Lender, be in (and if any Action is
originally

 

9



--------------------------------------------------------------------------------

brought in another venue, the Action shall at the election of Lender be
transferred to) a state or federal court of appropriate jurisdiction located in
the Governing State. Guarantor hereby consents and submits to the personal
jurisdiction of the Governing State and of federal courts located in the
Governing State in connection with any Action and hereby waives any and all
personal rights under the laws of any other state to object to jurisdiction
within such State for purposes of any Action. Guarantor hereby waives and agrees
not to assert, as a defense to any Action or a motion to transfer venue of any
Action, (a) any claim that it is not subject to such jurisdiction, (b) any claim
that any Action may not be brought against it or is not maintainable in those
courts or that this Guaranty may not be enforced in or by those courts, or that
it is exempt or immune from execution, (c) that the Action is brought in an
inconvenient forum, or (d) that the venue for the Action is in any way improper.

22. OFAC. Guarantor hereby represents, warrants and covenants that Guarantor is
not (nor will be) a person with whom Lender is restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Guarantor hereby covenants to provide Lender with any
additional information that Lender deems necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.

23. Local Law Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this
Guaranty (other than the terms and conditions of Section 24), the terms and
conditions of this Section shall be binding.

NONE.

24. Additional Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this
Guaranty, the terms and conditions of this Section shall be binding.

NONE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed or caused this Guaranty to be
executed effective as of the day and year first above written.

 

Guarantor:     TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation     By:
 

/s/ Anthony W. Thompson

    Name:  

Anthony W. Thompson

    Title:  

CEO

SIGNATURE PAGE TO GUARANTY (MEZZANINE)